Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 26, 2021.

Amendments
           Applicant's amendments, filed March 26, 2021, is acknowledged. 
	Applicant has added new claim 68.
	Applicant has amended claims 1, 8, 10-11, 17, 27, 34, 39, 41-42, and 48.
	Claims 2, 6, 9, 12-16, 18-26, 30-31, 33, 37-38, 40, 43-47, 49-67 are cancelled.
	Claims 1, 3-5, 7-8, 10-11, 17, 27-29, 32, 34-36, 39, 41-42, 48, and 68 are pending.
Claims 1, 3-5, 7-8, 10-11, 17, 27-29, 32, 34-36, 39, 41-42, 48, and 68 are subject to an election/restriction requirement. 

Sequence Compliance
Applicant’s amendment to the specification filed 03/26/2021 addressed the issues raised under sequence compliance in the prior Office Action. The objection is withdrawn. 

Drawings
The drawings are objected to because Figures 4B, 11B, 16-20 are only provided in black-and-white but require color to properly interpret the information Applicant intends to communicate. In particular, the Brief Description of Drawings in the specification indicate that Figures 4B and 11B . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is respectfully reminded of the following regarding submission of color drawings:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.



Specification
The disclosure is objected to because of the following informalities:
  On page 53, line 27, of the specification filed 03/26/2021, the lacIq reverse primer is incorrectly identified as SEQ ID NO: 37. The sequence number should be SEQ ID NO: 38, as stated in the Sequence Listing.
Appropriate correction is required.

The amendment filed 03/26/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
In the amendment Applicant added SEQ ID NOs: 36-88. New SEQ ID NOs: 43-56 have written support in Table 1 of the specification as originally filed. New SEQ ID NOs: 57-88 have written support in Figures 1B, 6, 16-20 as originally filed. New SEQ ID NO: 36 has written support on page 46, line 9 of the specification as originally filed. New SEQ ID NOs: 40-41 have written support on page 27, lines 7-8 of the specification as originally filed. New SEQ ID NOs: 37-38 have written support on page 54, lines 16-18, of the specification as originally filed. However, Examiner cannot identify written support for New SEQ ID NOs: 39 and 42 in the specification as originally filed. While page 27 of the originally filed specification discloses “penetratin” and “10HC”, the disclosure does not provide written support for SEQ ID NOs: 39 and 42. In remarks filed . 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
The prior objections to the claims, for failing to comply with the sequence rules and improper use of acronyms, are withdrawn. Applicant corrected said deficiencies in papers filed 03/26/2021.

Claims 1, 11, and 68 are objected to because of the following informalities: 
	(1) Claim 1 recites multiple elements (each separated by a semi-colon). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP 608.01(m). Appropriate correction is required. 
	(2) Claim 11 recites SEQ ID NOs: 1-19, and 43-61. The claim is objected to for reciting duplicative sequences. In this case, according to the Sequence Listing, SEQ ID NOs: 2-5 are identical; SEQ ID NOs: 6 and 8 are identical; SEQ ID NOs: 9-11 are identical; and SEQ ID NOs: 12-13 are identical. According to Table 1 on page 56 of the clean substitute specification filed 03/26/2021, SEQ ID NOs: 44-46 are identical; SEQ ID NOs: 48-50 are identical; SEQ ID NOs: 51-53 are identical; and SEQ ID NOs: 54-56 are identical. According to Figure 6 of the Drawings filed 03/26/2021, SEQ ID NOs: 62-63 are identical; SEQ ID NOs: 64-68 are identical; SEQ ID NOs: 69-73 are identical; SEQ ID NOs: 74-75 and 78 are identical; SEQ ID NOs: 76-77 are identical; and SEQ ID NOs: 79-83 are identical. Appropriate correction is required.
	(3) Claim 68 recites SEQ ID NOs: 62-88. The claim is objected to for reciting duplicative sequences. According to Figure 6 of the Drawings filed 03/26/2021, SEQ ID NOs: 62-63 are 


Election/Restrictions

Applicant’s election without traverse of Group I, drawn to an antisense peptide nucleic acid, in the reply filed on 03/26/2021 is acknowledged.

	On page 8 of the Office Action mailed 01/27/2021, Examiner set forth an election requirement for each alternative bacterial gene to which the antisense peptide nucleic acid is configured to be complementary to. Applicant was required to elect wherein the bacterial gene is folC, ffh, lexA, gyrB, or rpsD (as recited in claims 10 and 41 of the claim set filed 10/19/2020). On page 2 of Applicant’s Response filed 03/26/2021, Applicant asserted that the election requirement is rendered moot by cancellation of claim 10. Applicant’s remarks have been carefully considered, but are not found persuasive.  In papers filed 03/26/2021, Applicant amended claim 11 to recite an antisense peptide nucleic acid configured to be complementary to SEQ ID NOs: 1-19, and 43-61, and Applicant has added new claim 68 to recite an antisense peptide nucleic acid configured to be complementary to SEQ ID NOs: 62-88. These SEQ ID NOs are directed to alternative bacterial genes (folC, ffh, lexA, gyrB, or rpsD) to which the antisense peptide nucleic acid is configured to be complementary to. See, for example, Figure 6 of the Drawings filed 03/26/2021, Table 1 in the specification filed 10/19/2020 (pages 56-57), and Table 1 in the specification filed 03/26/2021 (page 56). That is, the recited SEQ ID NOs are directed to alternative bacterial genes (folC, ffh, Therefore, the election requirement is not moot and Applicant is required to elect wherein the bacterial gene is folC, ffh, lexA, gyrB, or rpsD in reply to this Office Action. An amended election requirement is provided below:

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In papers filed 03/26/2021, Applicant amended claim 11 to recite an antisense peptide nucleic acid is configured to be complementary to SEQ ID NOs: 1-19, and 43-61 and added new claim 68 to recite an antisense peptide nucleic acid is configured to be complementary to SEQ ID NOs: 62-88. These SEQ ID NOs are directed to alternative bacterial genes (folC, ffh, lexA, gyrB, or rpsD) to which the antisense peptide nucleic acid is configured to be complementary to. See, for example, Figure 6 of the Drawings filed 03/26/2021, Table 1 in the specification filed 10/19/2020 (pages 56-57), and Table 1 in the specification filed 03/26/2021 (page 56). That is, the recited SEQ ID NOs are directed to alternative bacterial genes (folC, ffh, lexA, gyrB, and rpsD).
Thus, the species are as follows: Each alternative bacterial gene (to which the antisense peptide nucleic acid is configured to be complementary to) represents different species of the generic invention. Applicant is required to elect wherein the bacterial gene is folC, ffh, lexA, gyrB, or rpsD.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claims 8 and 39.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each alternative bacterial gene lack unity of invention because the groups do not share the same or corresponding technical feature. Each alternative bacterial gene requires an antisense peptide nucleic acid (PNA) comprising a different and distinct structure in order to hybridize to said each alternative bacterial gene. See, for example, Figure 6 of the Drawings filed 03/26/2021, Table 1 in the specification filed 10/19/2020 (pages 56-57), and Table 1 in the specification filed 03/26/2021 (page 56).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633